Citation Nr: 0529612	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include a fungal disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to June 
1948, with additional service at the United States Naval 
Academy from June 1948 to February 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating by the RO in 
St. Louis, Missouri, which determined that no new and 
material evidence had been submitted to warrant reopening 
previously denied claims for a finger and skin disorder.  The 
veteran now resides within the jurisdiction of the RO in 
Wichita.  

In April 2005, a hearing was held at the Wichita RO before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  A motion to advance this case on the 
Board's docket was granted by the Board on April 25, 2005, 
for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

In May 2005, the Board reopened the veteran's claim for 
service connection for a skin disorder, to include a fungal 
disorder, and remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence indicates that the veteran has been diagnosed 
with tinea corporis, seborrheic dermatitis, seborrheic 
keratosis on the back on the neck, chronic onychomycosis of 
the feet of the toenails, tinea pedis, and xerosis of the 
lower legs.  

A Report of Physical Examination in July 1947 for the purpose 
of entrance into the Naval Academy shows multiple warts on 
left hand, tinea cruris, and maceration of the intra digital 
spaces of both feet.  

In May 2005, the Board remanded the claim for entitlement to 
service connection for a skin disorder for an opinion as to 
the etiology of any current skin pathology.  The examiner was 
requested to review the claims folder, including clinical 
records, and to offer an opinion whether it was at least as 
likely as not that any such pathology was related to any skin 
disorder manifested in service.

The VA examiner noted that a fungal infection of the feet was 
documented on his pre-enlisting examination indicating that 
the condition was pre-existing and possibly cleared while in 
active service.  The Board notes that the veteran served in 
the US Marine Corps (USMC) from July 22, 1946 to June 16, 
1948 and was appointed a midshipman in the US Navy from June 
17, 1948 to February 1949.  The July 26, 1947 preliminary 
physical examination for entrance into the Naval Academy was 
conducted while the veteran was on active duty in the USMC, 
and thus the opinion that the fungal infection of the feet 
pre-existed service and possibly cleared while in active 
service is based, at least in part, on an incorrect factual 
basis.   

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the failure to comply with the 
remand instructions necessitates another remand to the RO via 
the AMC, so that all previously requested development might 
be completed prior to the Board's appellate review of this 
claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims folder should be returned 
to the VA examiner who conducted the 
review of the case in August 2005.  The 
VA examiner should be requested to 
review, once more, the claims folder and 
offer an opinion as to the etiology of 
any current skin pathology (especially 
fungal disorders) and, based on review of 
the entire medical record, whether it is 
at least as likely as not that any such 
pathology is related to any skin disorder 
manifested in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The opinion or examination report 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, corrective 
procedures should be implemented.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



